Citation Nr: 1430698	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

While this case was in appellate status, the Denver RO granted service connection for posttraumatic stress disorder (PTSD).  Therefore, that issue is no longer on appeal.

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript for the hearing could not be made.  The Veteran was sent a letter in May 2014 informing him of this and his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is addressed in the REMAND that follows the ORDER section of this decision. 




FINDINGS OF FACT

1.  From the date of receipt of the Veteran's formal claim for a TDIU, the Veteran's service-connected psychiatric disability has been rated at 50 percent or higher, and the combined rating for all of his service-connected disabilities has been 80 percent or higher.

2.  Throughout the period of the claim, the Veteran has been unable to maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in letters mailed in January 2005 and March 2007.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Factual Background and Analysis

Service connection is in effect for posttraumatic stress disorder (PTSD; left knee degenerative joint disease, status post total knee arthroplasty and history of meniscectomy; degenerative joint disease of the thoracolumbar spine; left hip degenerative joint disease; right hip degenerative joint disease; right knee degenerative joint disease; right ankle chronic strain with degenerative joint disease; left ankle chronic strain with degenerative joint disease.  The Veteran's formal claim for a TDIU was received in January 2005.  From the date of receipt of that claim, the Veteran's psychiatric disability has been rated at 50 percent or higher and his combined rating has been 80 percent or higher.  As such, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

In a December 2000 VA examination, the Veteran stated he was unable to keep a job for more than two years after he separated from military service until he became self-employed in 1981, because he would lose his temper and conflict with supervisors.  The Veteran noted that he continued to lose his temper quickly.

In a January 2005 Application for Increased Compensation based on Individual Unemployability, the Veteran noted he stopped working full time in 1998 as a self-employed mortgage broker due to PTSD.

According to a March 2005 Vet Center treatment note, the Veteran reported he was no longer able to work due to PTSD symptoms of intrusive thoughts, nightmares, flashbacks, avoidance of thoughts, impaired memory and difficulty concentrating due to poor sleep, hypervigilance, anger, isolation, and increased startle response.  He stated he got in trouble at work for being unable to manage his reactions to thoughts and feelings about trauma.  A Vet Center counselor noted the Veteran was extremely hypervigilant, with tangential thought process, and intense mood.

A December 2005 VA treatment note indicates that the Veteran reported limited attention span and that he was unable to hold a job, resulting in a referral to a VA vocational rehabilitation program.  A November 2006 VA vocational counseling report indicates that the Veteran had impaired employability and that the Veteran's service-connected left knee, bilateral hip, thoracic spine, and bilateral ankle disabilities, "do contribute in substantial part to the impairment of employability as indicated by his difficulty in performing physical activities of sitting, standing, and walking for prolonged periods of time."  The November 2006 report notes that the Veteran's service-connected disabilities required him to alternate standing and walking every half an hour and sitting for one hour while likely functioning in the light duty category for lifting and carrying; the Veteran would have difficulty performing activities that required climbing stairs, stooping, kneeling, crouching, or crawling.  Additionally, the Veteran's skills in the mortgage loan business were considered outdated since he had not worked in the field since 1999.  The report concludes that the Veteran had "a serious employment handicap" because of the period of time being unemployed, pattern of reliance on government support, his age, and record of current neuropsychiatric condition.

In a January 2006 notice of disagreement, the Veteran reported that he had been employed in over 25 jobs in the past 35 years.

In a September 2006 private employability assessment, the Veteran stated his volunteer work was therapeutic and worked around his schedule and medical problems, but he was uncertain if he was able to do a job that would require consistent, daily attendance.  The Veteran indicated that he no longer had patience for a mortgage business because he had never-ending pain, severe difficulty dealing with people, and did not earn much during the years he worked.  He noted that he did not work full time when he had his own business.  The Veteran stated his left knee was painful and caused orthopedic problems that limited most movements and prolonged activity.  It was determined that the Veteran was unable to utilize transferable skills in the mortgage business due to his service-connected disabilities.  The report notes the Veteran had strong oral and written language skills but difficulty with math and was not appropriate for a training setting or full time employment.  The rehabilitation counselor concluded that the Veteran would, "likely experience significant difficulty obtaining and maintaining the usual competitive employment settings but may be employable in a very limited capacity but not feasible for full time employment or employment services."

In a January 2007 VA mental health admission evaluation, the Veteran reported difficulty maintaining his mortgage business after he was involved in a motor vehicle accident in 1989 that exacerbated his PTSD symptoms.  He indicated that symptoms of difficulty concentrating and anger were the most problematic. 

Following a March 2007 VA examination, the examiner opined that the Veteran had moderate functional impairment from his bilateral ankle, bilateral knee, bilateral hip, and thoracolumbar spine disabilities, and that sedentary to light-duty type work would be reasonable.

In a March 2007 statement, VA social worker D.K. reported that the Veteran received VA mental health treatment from 1989 to the early 2000s and since January 2007 for PTSD secondary to combat exposure in Vietnam.  D.K. reported that the Veteran was unemployed since 1999, but had difficulty since 1989 with a self-employed business due to difficulty concentrating and anger.  D.K. found the Veteran's inability to cope with employment-related stress "will only exacerbate his already severe PTSD symptoms," and the Veterans increase in symptoms prevented him from working.  D.K. noted that even with a PTSD residential rehabilitation program and treatment after the program, the Veteran, "will remain unable to maintain employment due to the permanent nature and severity of his [symptoms]."  In an additional letter that month, VA physician, J.W., also reported that the Veteran was totally and permanently disabled due to his PTSD.

VA treatment records from March to April 2007 indicate the Veteran received in-patient PTSD rehabilitation treatment with an admission GAF score of 36 and discharge GAF score of 38.  An April 2007 VA discharge report's employability statement notes that the Veteran's PTSD remained severe and he was totally and permanently disabled by severe and chronic PTSD.

In an August 2010 VA examination, the Veteran reported that he never held a job for more than a year and a half because he was "just too nervous," and his sleep disturbances made it difficult for him to interact with other people.  The VA examiner found that the Veteran changed jobs frequently but was able to secure additional work because he presented well; however, he was impatient with people due to PTSD symptoms of increased arousal.  The VA examiner determined that the Veteran's employment was affected by his PTSD symptoms, but he was able to "fairly easily" find replacement employment, was currently an active volunteer, and his PTSD affected his ability to regularly participate in therapy.

Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.

A November 2006 VA employment assessment determined the Veteran had an employment "handicap," because his service-connected left knee, bilateral hip, thoracic spine, and bilateral ankle disabilities substantially contributed to impaired employability due to difficulty sitting, standing, and walking for prolonged periods and his skill set in the mortgage loan business was outdated because he had not worked in the field since 1999.  A September 2006 private employability assessment determined the Veteran was unable to use his transferable mortgage skills due to his service-connected physical disabilities and that full-time employment was not feasible although he could be employable in a "very limited capacity."  Dr. J.W. and an April 2007 VA discharge report concluded that the Veteran was totally and permanently disabled due to his service-connected PTSD.  VA social worker D.K. opined that the Veteran was permanently unemployable due to his PTSD symptoms.

The Board acknowledges that the March 2007 VA joints opinion and August 2010 VA PTSD opinion do not support the Veteran's claim.  However, neither opinion reflects consideration of the collective effects of the Veteran's disabilities on his ability to work.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim on appeal is decided. 

The Veteran contends that his obstructive sleep apnea, claimed as breathing problems, was incurred in active service.  In December 2004, the Veteran filed a secondary service connection claim for sleep apnea and breathing problems; evidence of record also indicates the Veteran's sleep apnea may be aggravated by his service-connected PTSD.

Review of the Veteran's service treatment records (STRs) indicates that the Veteran reported frequent trouble sleeping in a September 1963 report of medical history. 

According to an August 2000 VA treatment note, the Veteran reported a diagnosis of sleep apnea at a borderline severe level because he stopped breathing about 42 times per hour.  He stated that he had "near death experiences," where he would wake up sweating in full-blown panic that kept him awake for a couple hours at a time.

According to an August 2000 private treatment record, the Veteran was monitored for sleep and presented with "significant" obstructive sleep apnea syndrome with 92 obstructive apneas, 159 hypopneas, 14 central apneas, and 6 mixed apneas during a study time of about eight hours.  

A March 2005 Vet Center treatment note indicates that the Veteran reported exhausting himself to fall asleep but that his sleep was still interrupted by nightmares.  He also noted that he had sleep apnea and used a C-PAP machine.

When he was seen by VA in February 2008, the Veteran reported a history of nightmares for the past 20 years that caused him to feel as though he was dying because he could not breathe.  

In an August 2010 VA examination, the Veteran reported experiencing sleep problems nearly every day that the examiner found to be mainly the effects of intrusive dreams.  The Veteran further stated he did not get consistent good sleep although he had used a C-PAP machine for the past ten years.

The Board notes that VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's service treatment record noting a history of frequent trouble sleeping, the VA treatment records indicating that sleep apnea may be related to service-connected PTSD, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his obstructive sleep apnea.  

As the claims file and Virtual VA file only include VA treatment records from the Denver VA Medical Center though May 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records from May 2010 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records from the Denver VA Medical Center for the time period from May 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his obstructive sleep apnea.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that obstructive sleep apnea is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the obstructive sleep apnea was caused or permanently worsened by the Veteran's service-connected PTSD.

For the purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


